DISSENTING OPINION OF
OGATA, J.,
WITH WHOM RICHARDSON, C.J., JOINS
I respectfully dissent. The majority opinion reverses the appellant’s conviction by holding in Part I that the trial court erred in granting the prosecution’s motion to strike. It states that a motion to strike must be specific; it must be directed with precision to the matter sought to be stricken and a general motion to strike all testimony must be overruled if any portion of that testimony is admissible.
I would not question the soundness of this legal principle; but I do question the application of the rule to the striking of the testimony given by Mr. McGill in this case, especially when the exclusion, conceding it to be error, could not have been prejudicial.
*460The trial court struck the testimony of the defense witness, Mr. McGill, “on the basis of the record.” The record shows that the trial court, being unsatisfied with the qualification of the witness as an expert, withheld ruling on the admissibility of the witness’ testimony and allowed defense counsel to examine the witness as to facts upon which the witness would base his opinion. During the subsequent examination, most of which was conducted in camera, the prosecutor made repeated objections to the attempts by the defense counsel to elicit the witness’ opinions. The court reassured the prosecutor that his objection was being treated as a continuing one. At the end of the witness’ testimony the court granted the prosecutor’s motion to strike the witness’ entire testimony. I would regard and treat the entire proceeding with respect to Mr. McGill as an offer of proof.
In Territory v. Honda, 31 Haw. 913, 918 (1931), this Court stated:
“It is well settled that ‘when an offer of proof includes that which is admissible with that which is not, and the competent and incompetent are blended together, it is not the duty of the court to separate the legal from the illegal, but the whole may be rejected without commission of error. ’”
It is further stated in I Wigmore on Evidence, 3d ed., Sec. 17, page 320:
“If several facts are included in the offer, some admissible and others inadmissible, then the whole (if properly objected to) is inadmissible; it is for the proponent to sever the good and the bad parts.”
Since the appellant made his offer of evidence as a whole on the question of whether the witness’ opinion could be admitted, he had the burden of showing to the court which parts were admissible when the opinion was subsequently determined to be inadmissible. Having made no attempt to introduce for any other purpose that evidence which was admissible, defendant cannot complain of his failure here.
The record further shows that appellant offered the testimony of Mr. McGill as a whole for the sole purpose of gaining the admission of the opinion testimony of the expert. *461Appellant expressed no intention to have Mr. McGill’s other non-expert testimony remain in the record in limbo after his expert opinion testimony was stricken from the record. Mr. McGill’s non-expert testimony, which was admitted and subsequently stricken under the motion to strike, related to the damaged condition in which he found the 1968 Corvette after the accident, namely, the condition of the engine mounts, the exhaust headers, the flexible thermoid steering coupling and the steering gear shaft safety pins. Ml of this testimony would have very little, if any, probative value without an expert opinion.
It seems so obvious to me in this case, just by the application of common sense, that appellant’s assertion of mechanical difficulty, which he now claims caused him to lose control of his vehicle, could not have caused the accident which resulted in the death of Marie Ellen Medeiros. A careful study of the record, including exhibit 1 showing a sketch of Wainaku Avenue, reveals that appellant was speeding on the left side of a slippery, wet road for quite a distance. He was on his way home, after spending about two hours drinking beer. If he did have any mechanical difficulty, which he himself could not remember due to partial amnesia, he had more than ample roadway distance within which to stop his vehicle by braking rather than by colliding into three other vehicles one after the other. Under such circumstances, I would hold that, even if it was error for the trial court to strike all of the testimony of Mr. McGill, such an error was not prejudicial. The error was harmless beyond a reasonable doubt. State v. Pokini, 55 Haw. 640, 526 P.2d 94 (1974); HRS § 641-16 (1974 Supp.); H.R.Cr.P. Rule 52(a); 75 Am. Jur. 2d, Trial § 184.
The majority opinion correctly recognizes in Part II that not “every mention of a deceased’s familial relationships is ipso facto prejudicial error.” The majority equivocates and does not determine definitely whether it was or was not. The testimony of Mrs. Georgina Gabriel did not cover more than ten minutes of the entire trial and the appellant has not indicated that the prosecutor made any further reference to this objectionable testimony. In view of the overwhelming evidence in favor of the state, I would not consider the error in *462this regard as prejudicial. State v. Pokini, supra, HRS § 641-16 (1974 Supp.); H.R.Cr.P. Rule 52(a).
I would affirm the judgment of the court below.